652 S.E.2d 263 (2007)
Diane GEITNER, Individually and derivatively on behalf of Southern Hosiery Mills, Incorporated, and Jacques Geitner, Individually and derivatively on behalf of Southern Hosiery Mills, Incorporated
v.
Martha MULLINS, Virginia Shehan, Peter Menzies, Martha Mullins as Administratrix of the Estate of Phillip A. Mullins, III, and Southern Hosiery Mills, Incorporated.
No. 239P07.
Supreme Court of North Carolina.
October 11, 2007.
Robert King, III, Greensboro, for Diane & Jacques Geitner.
Richard A. Vinroot, Charlotte, for Southern Hosiery.
L. Bruce McDaniel, Raleigh, for Martha Mullins, et al.
Prior report: ___ N.C.App. ___, 643 S.E.2d 435.

ORDER
Upon consideration of the petition filed on the 22nd day of May 2007 by Plaintiffs (Diane & Jacques Geitner) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."